United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-715
Issued: August 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 13, 2012 appellant, through her representative, filed a timely appeal from
the December 28, 2011 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied reconsideration. As more than one year has elapsed from the issuance of
OWCP’s October 30, 2006 decision to the filing of the appeal on February 13, 2012,1 pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s October 7, 2007 reconsideration
request.
1

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to
appeal to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on and after
November 19, 2008, a claimant has 180 days to appeal to the Board. See 20 C.F.R. § 501.3(e) (rev. 2008).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 25, 1993 appellant, a 37-year-old temporary letter carrier, sustained a
traumatic injury in the performance of duty when she was chased by a dog and fell to the ground.
OWCP accepted her claim for an abrasion to the right thigh, lumbosacral strain and contusion to
the back. Appellant did not stop work at the time of injury but began limited duty.
In an April 9, 2003 decision, OWCP reduced appellant’s compensation on the grounds
that her earnings in the position of Modified TE Markup Clerk fairly and reasonably represented
her wage-earning capacity.
When her appointment expired on May 13, 2004, appellant claimed compensation for
wage loss. In November of that year she advised that she was still able to perform the limited
duty under the restrictions outlined by her treating physician, but the employing establishment
chose to terminate her employment, which entitled her to compensation until she was either
rehabilitated or trained for another position within her restrictions or until she fully recovered
from the accepted injury. As she was neither, appellant argued that she was due compensation
from the date listed on her Form CA-7.
OWCP denied her claim on November 22, 2004. On March 21, 2006 an OWCP hearing
representative affirmed the denial, as appellant had not met her burden of demonstrating that the
determination of her wage-earning capacity should be modified. Appellant’s representative had
argued that the position was “made for her in order to keep her employed,” but the hearing
representative found no evidence that OWCP’s wage-earning capacity determination was
erroneous.
On October 30, 2006 OWCP reviewed the merits of appellant’s claim but denied
modification of its prior decision. It found that the medical evidence did not establish a material
change in the nature and extent of the accepted injury-related condition that would render
appellant totally disabled.
Appellant requested reconsideration on October 7, 2007. She argued that she had not
recovered from her September 25, 1993 employment injury and that medical reports over the last
14 years consistently found she was still totally disabled from the position she held when injured.
Appellant argued that all modified limited-duty positions were makeshift rather than regular
work with no restrictions. She argued that the employing establishment withdrew her limited
duty, causing a recurrence of total disability.
Appellant identified certain points of law, for example, that the general test for
determining wage-earning capacity was whether injury-related impairments prevented the
employee from performing the kind of work she was doing when injured. She cited a case in
which the Board found that withdrawal of limited duty established a recurrence, as well as cases
establishing that OWCP has the burden of justifying modification of compensation benefits.
OWCP denied appellant’s request for reconsideration without reviewing the merits of her
claim. On appeal, due to its delay in transmitting the case record, the Board remanded the case

2

to OWCP for reconstruction and proper assemblage of the case record and for an appropriate
decision to fully protect appellant’s appeal rights.3
In a December 28, 2011 decision, OWCP again denied appellant’s request for
reconsideration without reviewing the merits of her claim. It found that her request did not meet
at least one of the three criteria for obtaining a merit review. OWCP noted that appellant’s
argument that she was still totally disabled from the job she held when injured was repetitious, as
was her argument that her modified limited-duty jobs were makeshift. Further, the medical
evidence failed to address the issue of disability for work. It also failed to address medical
conditions not accepted in appellant’s claim or her ability to perform her date-of-injury job,
which was immaterial to the issue of her subsequently established wage-earning capacity.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.4 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.5
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.6 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.7
ANALYSIS
The most recent merit decision in this case is OWCP’s October 30, 2006 decision
denying modification of its April 9, 2003 wage-earning capacity determination. Appellant sent
her October 7, 2007 reconsideration request within one year of OWCP’s October 30, 2006
decision. Her request is therefore timely. The question for determination is whether her request
met at least one of the three standards for obtaining a merit review of her case.

3

Docket No. 08-0397 (issued October 24, 2008).

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606.

6

Id. § 10.607(a).

7

Id. § 10.608.

3

In her reconsideration request, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. She identified several points of law, but she did not show
how OWCP erroneously applied or interpreted them.
Appellant did not advance a relevant legal argument not previously considered by
OWCP. She argued that she had not recovered from her September 25, 1993 employment injury
and that medical reports over the last 14 years consistently found her totally disabled from the
position she held when injured. But that is not the relevant issue. OWCP did not find that
appellant had recovered or that she was fully capable of returning to her date-of-injury position.
Rather, it found that her September 25, 1993 employment injury, which was accepted for an
abrasion, a muscle strain and a contusion, did not totally disable her for all work in 2003.
Appellant had demonstrated her capacity to perform modified duty over a sufficient period of
time to establish some level of wage-earning capacity. The question, therefore, was not whether
she was capable of performing her date-of-injury position, but whether the accepted medical
conditions had materially changed such that she was no longer capable of performing the
modified assignment upon which OWCP based its April 9, 2003 wage-earning capacity
determination.
Appellant argued that her modified assignments were makeshift, but this was previously
considered by an OWCP hearing representative on March 21, 2006.
Appellant further argued that the employing establishment’s withdrawal of limited duty
caused a recurrence of disability. This is, again, not a relevant legal argument. With a formal
wage-earning capacity determination in place, the issue is not one of recurrence. The issue is
whether the wage-earning capacity determination should be modified under the customary
criteria.8
Appellant did not submit relevant and pertinent new evidence not previously considered
by OWCP. Whether the April 9, 2003 wage-earning capacity determination should be modified
on the grounds that a material change in the nature and extent of the accepted medical conditions
caused appellant to become totally disabled from performing the duties of her modified
assignment on or about May 13, 2004, when her appointment expired, is a medical issue that
should be addressed by relevant medical evidence.9 Appellant submitted no medical evidence
with her October 7, 2007 reconsideration request.
The Board has reviewed the record following OWCP’s October 30, 2006 merit decision
for any relevant and pertinent new medical evidence. Although some reports described what
happened on September 25, 1993, none of them adequately acknowledged the accepted
conditions of abrasion, lumbosacral strain and contusion, or addressed how those particular

8

Once OWCP issues a formal decision on wage-earning capacity, the rating should be left in place until the
claimant requests resumption of compensation for total wage loss for more than a limited period of disability, in
which instance OWCP will need to evaluate the request according to the customary criteria for modifying a formal
wage-earning capacity determination. Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB
552 (2004).
9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

4

medical conditions had materially worsened10 such that appellant was no longer physically able
to perform her modified assignment following the expiration of her appointment on
May 13, 2004.11
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by OWCP, or submit
relevant and pertinent new evidence not previously considered by OWCP. Accordingly,
pursuant to 20 C.F.R. § 10.608, OWCP properly denied a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s October 7, 2007 reconsideration
request.

10

One physician stated that appellant’s initial injuries transformed into thoracolumbar strain, chronic myofascial
pain syndrome, fibromyalgia, chronic low back pain, chronic cervical pain and status post sprain right thumb. He
added that appellant had anxiety or panic attacks and depression, fatigue and difficulty focusing. The physician did
not address appellant’s claim that she became totally disabled on May 14, 2004.
11

Appellant did not initially allege that her disability for work beginning May 14, 2004 was medical in nature.
As she explained in November 2004, she was still able to perform her limited duty under the restrictions outlined by
her treating physician. Appellant’s argument for compensation was instead a legal one, that the termination of her
employment entitled her to compensation, as she was neither rehabilitated nor trained nor fully recovered from her
employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the December 28, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

